Citation Nr: 0407167	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  97-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1945 and from October 1951 to September 1953.  He 
died in December 1995.  The appellant (claimant) is his 
surviving spouse.

This matter was initially before the Board of Veterans' 
Appeals (Board) from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In June 2000, February 2001, and July 
2003, the Board remanded this matter to the RO for additional 
development and consideration.  The claim has been returned 
to the Board for further appellate consideration.  


FINDINGS OF FACTS

1.  In December 1995, the veteran died as a result of renal 
failure/uremia, due to or as a consequence of withdrawal from 
hemodialysis, due to or as a consequence of a spinal cord 
infarct.  A gastrointestinal hemorrhage was listed as 
contributing to death but not resulting in the underlying 
cause of death.  

2.  At the time of death, the veteran was service connected 
for varicose veins, rated 50 percent disabling.

3.  A service-connected disorder was not the principal or 
contributory cause of the veteran's death.  




CONCLUSION OF LAW

The criteria for service connection for the veteran's cause 
of death have not been met.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312, 3.326 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, a substantially complete application was 
received in May 1996.  Thereafter, in a June 1996 rating 
decision, the RO denied the appellant's claim and she 
appealed.  In June 2000, the Board remanded this matter for 
the RO to conduct additional development, to include taking 
the appropriate measures to obtain all pertinent medical 
records.  While the RO conducted the requested development 
and issued a supplemental statement of the case (SSOC) in 
October 2000, noting the reason for the continued denial, 
because of a change in the law, the Board was required to 
remand the case again in February 2001.  At that time, the 
Board noted that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was effectuated, which 
redefined the obligations of VA with respect to the duty to 
assist and notify a claimant.  The VCAA prescribes VA duties 
to notify the claimant of the evidence needed to substantiate 
a claim, of the evidence VA will obtain, and of the 
claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The Board's 
February 2001 remand directed that additional RO action be 
conducted to comply with the VCAA.  

Thereafter, in February and September 2001 letters, the RO 
provided notice to the claimant regarding what evidence she 
must provide, and the evidence that VA would obtain on her 
behalf.  These letters, along with the statement of the case 
(SOC), and the SSOCs of record notified her of what evidence 
VA had secured, what evidence was still required, and 
provided notice who was responsible for securing that 
evidence.  The above-referenced correspondence, as well as 
the SOC and the SSOCs have apprised the claimant of VA 
actions in this case.  

It is noted that the provisions of 38 U.S.C.A. §§ 5100, 
5103(a), require that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Obviously, this 
was not possible since the application was received prior to 
the promulgation of the VCAA.  On the other hand, it was 
after the 2001 development letters to the claimant, and 
accomplishment of additional development, that the RO 
provided the claimant with the complete information with 
regard to the VCAA and the requirements imposed on VA and the 
claimant under the VCAA (See the May 2002 SSOC).  

The Board finds that the claimant was provided every 
opportunity to submit evidence, and to attend a hearing if 
she so desired.  While complete information as to the 
requirements under the VCAA was not accomplished until the 
May 2002 SSOC, the claimant was nevertheless provided with 
notice of the appropriate law and regulations.  She was 
provided notice of what evidence she needed to submit, and 
notice of what evidence VA would secure on her behalf.  She 
was given ample time to respond.  Under the facts of this 
case, the record has been fully developed, and it is 
difficult to discern what additional guidance VA could have 
provided to the claimant regarding what further evidence she 
should submit to substantiate her claim.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004)  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support her claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issue on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.   

The record indicates that in December 1995, the veteran died 
as a result of renal failure/uremia, due to or as a 
consequence of withdrawal from hemodialysis, due to or as a 
consequence of spinal cord infarct.  A gastrointestinal 
hemorrhage was listed as a significant condition contributing 
to death but not resulting in the underlying cause of death.  
At the time of his death, the veteran was service connected 
for varicose veins, rated 50 percent disabling.

The appellant claims that complications of varicose veins 
ultimately lead to the veteran's death.  The medical evidence 
of record shows that vascular disease was likely a 
contributory factor in the spinal cord infarct, which 
ultimately lead to the veteran's demise.  See January 1997 
opinion of Magruder Donaldson, M.D.  The preponderance of the 
medical evidence also shows, however, the infarct was due to 
the veteran's arterial, not venous disease.  It is 
specifically noted that records from the veteran's treating 
physician, Dr. Donaldson, as well as the May 2003 VA medical 
opinion, state that arterial disease was the likely cause of 
the spinal cord infarct.  The medical evidence of record also 
shows extensive treatment for hypertension and coronary 
artery disease.  The record gives no indication that the 
veteran's service-connected varicose veins had any impact on 
the cause of death.  Rather, it was his nonservice-connected 
arterial disease that caused or contributed to his death.  As 
such, the claim must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



